DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 4, 8-12, 17, and 21-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is take as a whole a surgical system for use in performing an in vivo surgical action comprising a port assembly, a surgical arm through the internal channel of the port assembly, a rotary driving assembly secured to the surgical arm, and a telescopic driving assembly secured to the rotary driving assembly where the telescopic driving assembly linearly displaces the rotary driving assembly and first segment of the surgical arm without displacing the telescopic driving assembly relative to the port assembly.
The closest prior art is Yeung (US 2015/0297299 A1), hereinafter Yeung ’15, in view of Yeung (US 9,724,168 B2), hereinafter Yeung '168 and Inoue (US 2014/0148819 A1). Yeung ’15 discloses a surgical system for use in performing an in vivo surgical action, the surgical system comprising: a port assembly, the port assembly having an elongated tubular body with an internal channel (e.g. abstract; [0010]-[0011]; Fig 1: 110), the internal channel of the port assembly forming a first axis (e.g. abstract; [0010]-[0011]; Fig 1: 110); a surgical arm inserted through the internal channel of the port assembly (e.g. [0010]-[0011]), the surgical arm having a plurality of segments and joint assemblies, including first and second segments, an end effector assembly, at least one 100; [0071]); a rotary driving assembly (e.g. 1300 [0130]-[0131]), and a telescopic driving assembly (e.g. [0131] Fig 13:1302), the telescopic driving assembly having a telescopic motor assembly (e.g. [0131] 1302) securable to a portion of the port assembly and a portion of the proximal end of the first segment of the surgical arm (e.g.1302 [0131]) the first end of the telescopic driving motor assembly secured to a portion of the rotary driving assembly, the second end of the telescopic driving motor assembly secured to a portion of the port assembly (e.g. [0130]-[0135]). However, Yeung ‘168 discloses a robotic device and system wherein the rotary driving assembly having a rotary driving subassembly separate from the surgical arm (e.g. Fig 5M:370 col 19 lines 64-67 and col 20 lines 1-6) and a rotary drive subassembly (e.g. Fig 5M:366a col 20 lines 6-22), and a rotary driven subassembly, the rotary driven subassembly secured to a portion of a proximal end of the first segment of the surgical arm, the rotary driven subassembly configured to be driven by the rotary driving subassembly in such a way as to rotate the surgical arm relative to the port assembly (e.g. Fig 5M:364a col 20 lines 6-22), the rotation of the surgical arm by the rotary driving assembly being a rotation around a second axis, of at least the first segment of the surgical arm that is secured to the rotary driven assembly (e.g. Col 18 lines 38-67, Col 19 lines 1-63, and col 20 lines 6-22), the second axis being an axis formed by a centerline drawn through an elongated portion of the first segment of the surgical arm, the second axis parallel to the first axis; (e.g. Col 18 lines 38-67 and Col 19 lines 1-63). Furthermore, Inoue discloses a surgical instrument and control method wherein the 36 and 37) and a guide rod assembly (e.g. Fig 3:34), the telescopic driving motor assembly having a first end and a second end (e.g. [0039]), wherein the linear displacement is controlled by the guide rod assembly to be a linear displacement in a direction that is parallel to the second axis (e.g. [0039]).
The combination of Yeung ‘15 in view of Yeung ‘168 and Inoue is silent regarding the telescopic driving assembly configured to provide a linear displacement of both the first segment of the surgical arm and the rotary diving assembly relative to the port assembly without displacing the telescopic driving assembly relative to the port assembly, wherein the linear displacement provided by the telescopic driving assembly of both the first segment of the surgical arm and the rotary driving assembly relative to the port assembly is a movement of both the first segment of the surgical arm and the rotary driving assembly along the second axis.. The prior art of record, taken individually or in combination does not reasonably teach or render obvious the combination/configuration of the parts of the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								June 10, 2021
/J.F.H./Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792